


Exhibit 10.1




SUBSCRIPTION AGREEMENT




The undersigned (hereinafter “Subscriber”) hereby confirms its subscription for
the purchase of shares of Common Stock, par value $.001 per share (“Common
Stock”), of COMMUNICATE.COM, INC., a Nevada corporation (the “Company”) on the
terms described below.




The Common Stock is sometimes referred to herein as the “Securities.”




In connection with this subscription, Subscriber and the Company agree as
follows:




A.

Subscription of the Subscriber.

1.

Purchase of Common Stock. The undersigned (the "Subscriber") hereby irrevocably
agrees, represents and warrants with, to and for the benefit of the Company,
that such Subscriber is executing this Agreement in connection with the
subscription by the Subscriber for ______________ shares of Common Stock of the
Company at a price per Share of $2.00, resulting in the aggregate purchase price
set forth on the Subscriber’s signature page hereto (the “Offering Price”).  The
Subscriber understands that the Company is relying upon the accuracy and
completeness of the information contained herein in complying with its
obligations under federal and state securities and other applicable laws.
 Subject to the terms and conditions of this Agreement, upon execution and
delivery hereof by the Subscriber, the Subscriber hereby agrees to purchase the
Common Stock pursuant to the transaction hereof, and against concurrent delivery
of the purchase price for such shares.  The date upon which the final
subscription is accepted by the Company and the full Offering Price has been
tendered to the Company, shall be known as the “Closing Date.”  

2.

Offering.  This offering of the Common Stock (the "Offering") is being made to a
limited group of investors, all of whom shall represent to the Company pursuant
to this Agreement that they are "accredited investors," as that term is defined
in Regulation D promulgated under the Securities Act of 1933, as amended (the
"Securities Act") or who have otherwise been qualified as investors by the
Company.  All of the Common Stock offered hereby is being sold by the Company.
 The Company is offering the Common Stock for the consideration set forth
herein.  The Company may sell less than all of the Common Stock offered hereby,
and shall be entitled to accept subscriptions and receive the Offering Price for
each subscription prior to the entire Offering being subscribed for. The
Offering is being made on a “best efforts” basis. The minimum subscription
amount per investor is $25,000. The maximum offering by the Company is
$10,000,000 worth of Common Stock.

B.

Representations and Warranties of the Subscriber.  The Subscriber hereby
represents and warrants to the Company as of the date hereof:

1.

Place of Business.  The principal place of business address set forth below is
such Subscriber's true and correct principal place of business and is the only
jurisdiction in which an offer to sell the Common Stock was made to such
Subscriber and such Subscriber has no present intention of moving its principal
place of business to or of becoming a resident of any other state or
jurisdiction.





--------------------------------------------------------------------------------

2.

Sale or Transfer of the Common Stock.  The Subscriber understands that the
Common Stock has not been registered under the Securities Act, or under the laws
of any other jurisdiction.  The Subscriber understands and agrees that transfer
or sale of the Common Stock may be restricted or prohibited unless they are
subsequently registered under the Securities Act and, where required, under the
laws of other jurisdictions or an exemption from registration is available.  The
Subscriber will not offer, sell, transfer or assign its Common Stock or any
interest therein in contravention of this Agreement, the Securities Act or any
state or federal law.  The Subscriber understands and acknowledges that, because
of the substantial restrictions on the transferability of the Common Stock, it
may not be possible for the Subscriber to liquidate the Subscriber's investment
in the Company readily, even in the case of an emergency.

3.

Representation of Accredited Investor Status, Investment Experience and Ability
to Bear Risk.  Subscriber acknowledges that the Offering has not been registered
with the Securities and Exchange Commission because the Company is relying on an
exemption from registration under Section 4(2) of the Securities Act and
Regulation D promulgated thereunder. Subscriber believes that at the time of the
sale of the Common Stock to Subscriber, Subscriber (or, if Subscriber is a
corporation, limited liability company or trust, each of its equity owners)
qualifies as an "accredited investor" (as defined under Rule 501 of Regulation D
promulgated under the Securities Act) using the following qualification factors
(check all appropriate items):

(__)      $1,000,000 Net Worth Test:




I, Subscriber, am a natural person and my individual net worth, or joint net
worth with my spouse (if any), inclusive of home, furnishings and automobiles,
at the time of this purchase is in excess of $1,000,000.




 (__)     $200,000 Individual/$300,000 Joint Annual Income Test:




I, Subscriber, am a natural person and my individual annual gross income
(exclusive of my spouse's income) has been in excess of $200,000 in each of the
two most recent tax years, and I reasonably expect individual annual gross
income (exclusive of my spouse's income) to be in excess of $200,000 for the
current tax year; or I am a natural person and my joint annual gross income
(including my spouse's annual gross income) has been in excess of $300,000 in
each of the two most recent tax years, and I reasonably expect our joint annual
gross incomes to be in excess of $300,000 for the current tax year.




("Income" under this test is defined as adjusted gross income for federal income
tax purposes plus (i) deductions for long-term capital gains under the Internal
Revenue Code; (ii) deductions for depletion under section 611 et seq. of the
Code; (iii) any exclusion for interest received on tax-exempt securities; and
(iv) any losses of a Company allocated to the individual limited partners of the
Company as reported on Form 1040).











--------------------------------------------------------------------------------

 (__)      Bank or Investment Company Test:




            Subscriber is a bank as defined in section 3(a)(2) of the Securities
Act, or any savings and loan association or other institution as defined in
section 3(a)(5)(A) of the Securities Act, whether acting in its individual or
fiduciary capacity; or is a broker or dealer registered pursuant to section 15
of the Securities Exchange Act of 1934; or is an insurance company as defined in
section 2(13) of the Securities Act; or is any investment company registered
under the Investment Corporation Act of 1940, or a business development company
as defined in section 2(a)(48) of that Act; or is a Small Business Investment
Corporation licensed by the U.S. Small Business Administration under section
301(c) or (d) of the Small Business Investment Act of 1958; is a plan
established and maintained by a state, its political subdivision, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; or is an
employee benefit plan within the meaning of the employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000, or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors.




 (__)     Private Business Development Corporation Test:




            Subscriber is a private business development company as defined in
section 202(a)(22) of the Investment Advisors Act of 1940.




(__)      IRC Section 501(c)(3) Organization Test:




            Subscriber is an organization described in Section 501(c)(3) of the
Internal Revenue Code, corporation, Massachusetts or similar business trust, or
Company, not formed for the specific purpose of acquiring the securities being
offered, with total assets in excess of $5,000,000.




(__)      Direct Relationship to Issuer Test:




            Subscriber is a director, executive officer, partner or manager of
the Company of the securities being offered or sold, or any director, executive
officer or manager of a partner or partner of that issuer.




(__)      $5,000,000 Noninvestment Trust Test:




           Subscriber is a trust with total assets in excess of $5,000,000 not
formed for the specific purpose of acquiring the securities being offered, whose
purchase is directed by a "sophisticated person" as described in section
230.506(b)(2)(ii).














--------------------------------------------------------------------------------

(__)      Equity Entity Comprised of Accredited Investors Test:




            Subscriber is any equity entity in which all of the equity owners
are accredited investors as defined above.   Subscriber has had one of the
persons responsible for overseeing and/or managing one or more of Subscriber’s
financial accounts complete an attestation in order to verify the information in
this Section B:




Yes _________           No _________




In addition, Subscriber is knowledgeable and experienced with respect to the
financial and business activities contemplated by the Company and is capable of
evaluating the risks and merits of investing in the Common Stock and, in making
a decision to proceed with this investment, has not relied upon any
representations, warranties or agreements, other than those set forth in this
Agreement and can bear the economic risk of an investment in the Company for an
indefinite period of time, and can afford to suffer the complete loss thereof.

4.

Own Advice.  In connection with the Subscriber's investment in the Company, the
Subscriber has carefully considered and has, to the extent the Subscriber
believes such discussion necessary, discussed with the Subscriber's professional
legal, tax and financial advisers (the "Investment Advisors") the suitability of
an investment in the Common Stock for the Subscriber's particular tax and
financial situation and the Subscriber has determined that the Common Stock are
a suitable investment for the Subscriber.

5.

Company History; Risks. The Subscriber represents and warrants that the
Subscriber is aware (i) that the Company has limited operating history;
(ii) that the Common Stock involve a substantial degree of risk of loss of the
Subscriber's entire investment and that there is no assurance of any income from
the Subscriber's investment; and (iii) that any federal and/or state income tax
benefits which may be available to the Subscriber, if any, may be lost through
the adoption of new laws or regulations, to changes to existing laws and
regulations and to changes in the interpretation of existing laws and
regulations.  The Subscriber further represents that the Subscriber is relying
solely on the Subscriber's own conclusions or the advice of the Subscriber's
Investment Advisors with respect to tax aspects of any investment in the Common
Stock. The Subscriber further represents that it has read and reviewed the
Company’s filings made with the Securities and Exchange Commission.

6.

Inquiries.  The Subscriber and its Investment Advisors have been given access
to, and prior to the execution of this Agreement, have been provided with an
opportunity to ask questions of, and receive answers from, the Company officers
concerning the Company and the terms and conditions of the Offering and the
Common Stock, and to obtain any other information which the Subscriber and the
Subscriber's Investment Advisors required with respect to the Company and an
investment in the Company in order to evaluate such investment and verify the
accuracy of all information furnished to the Subscriber and its Investment
Advisors regarding the Company.  All such questions, if asked, were answered
satisfactorily and all information or documents provided were found to be
satisfactory.  Neither the Subscriber nor its Investment Advisors have been
furnished any offering literature on which they have relied on other this
Agreement and the Subscriber and its Investment Advisors have relied only on
this Agreement.  At no time was the Subscriber presented with or solicited by
any leaflet, public promotion meeting, newspaper or magazine article, radio or
television advertisement or any other form of general advertising or general
solicitation.











--------------------------------------------------------------------------------

7.

Authority.  The Subscriber is authorized and has full right and power to
subscribe for the Common Stock and to perform the Subscriber's obligations
pursuant to the provisions of this Agreement; the person signing this Agreement
and any other instrument executed and delivered herewith on behalf of such
Subscriber has been duly authorized by such entity and has full power and
authority to do so. If the Subscriber is a corporation, partnership,
unincorporated association or other entity, the person signing this agreement
has the legal capacity to authorize, deliver and be bound by this Subscription
Agreement and to take all actions required pursuant hereto and further certifies
that all necessary approvals of directors, shareholders or otherwise have been
given and obtained; and if the Subscriber is an individual, it is of the full
age of majority in the jurisdiction in which the Subscriber is resident and is
legally competent to execute, deliver and be bound by this Subscription
Agreement and take all action pursuant hereto.

8.

No Default. The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby and thereby will not conflict with, or
result in any violation of or default pursuant to, any provision of any
governing instrument applicable to the Subscriber, or any agreement or other
instrument to which the Subscriber is a party or by which the Subscriber or any
of the Subscriber's properties are bound or any permit, franchise, judgment,
decree, statute, rule or regulation applicable to the Subscriber or any of the
Subscriber's business or properties.

9.

ERISA. If the Subscriber is an employee benefit plan subject to ERISA, then such
Subscriber acknowledges that such Subscriber has been informed of and
understands the operations and business of the Company, and represents that such
Subscriber's investment in the Company (i) is permissible under the documents
and instruments governing such plan; (ii) satisfies the diversification
requirements of ERISA; (iii) is prudent considering all the facts and
circumstances, including the fact that there is no trading market for the Common
Stock; and (iv) is not a "prohibited transaction" within the meaning of Section
406 of ERISA.

10.

Purchase Entirely For Own Account.  This Agreement is made with the Subscriber
in reliance upon the Subscriber's representations to the Company, which by the
Subscriber's execution of this Agreement, the Subscriber hereby confirms, that
the Common Stock issuable to the Subscriber will be acquired for investment for
the Subscriber's own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and that the Subscriber has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  The Subscriber represents and warrants that the
Subscriber has no contract, understanding, agreement or arrangement with any
person to sell or transfer or pledge to such person or anyone else any of the
Common Stock for which the Subscriber hereby subscribes (in whole or in part) or
any interest therein; and the Subscriber represents and warrants that the
Subscriber has no present plans to enter into any such contract, undertaking,
agreement or arrangement.

The Subscriber represents and warrants that the funds representing the Aggregate
Subscription Price which will be advanced by the Subscriber hereunder will not
represent proceeds of crime and the Subscriber acknowledges that the Company may
in the future be required by law to disclose the Subscriber's name and other
information relating to this Subscription Agreement and the Subscriber's
subscription hereunder, on a confidential basis, and to the best of the
Subscriber's knowledge (i) none of the subscription funds to be provided by the
Subscriber (a) have been or will be derived from or related to any activity that
is deemed criminal under the laws of the United States of America, or any other
jurisdiction, or (b) are being tendered on behalf of a person or entity who has
not been identified to the Subscriber, and (ii) it shall promptly notify the
Company if the Subscriber discovers that any of such representations ceases to
be true, and to provide the Company with appropriate information in connection
therewith.











--------------------------------------------------------------------------------




The Subscriber represents and warrants that the current structure of this
transaction and all transactions and activities contemplated hereunder is not a
plan or scheme to evade the registration provisions of the Securities Act.




The Subscriber acknowledges that:

(i)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Common Stock; and




(ii)

there is no government or other insurance covering the Common Stock; and




(iii)

there are risks associated with the purchase of the Common Stock; and




(iv)

there are restrictions on the Subscriber's ability to resell the Common Stock
and it is the responsibility of the Subscriber to find out what those
restrictions are and to comply with them before selling the Common Stock; and




(v)

the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus and
to sell securities through a person or company registered to sell securities
under applicable securities laws and, as a consequence of acquiring the Common
Stock pursuant to this exemption, certain protections, rights and remedies
provided by applicable securities laws, including statutory rights of rescission
or damages, will not be available to the Subscriber.




The Subscriber represents and warrants that it has not received nor does it
expect to receive any financial assistance from the Company, directly or
indirectly, in respect of the Subscriber's purchase of the Common Stock.




The Subscriber represents and warrants that neither the Company, nor any of
their respective directors, officers, employees or representatives, have made
any representations (oral or written) to the Subscriber regarding the future
value of the Common Stock.




The Subscriber acknowledges that (i) the Company may complete secured or
unsecured debt financings or equity financings in the future in order to develop
the Company's business and to fund its ongoing development, (ii) there is no
assurance that such financings will be available and, if available, on
reasonable terms, (iii) any such future financings may have a dilutive effect on
current security holders, including the Subscriber, and (iv) if such future
financings are not available, the Company may be unable to fund its ongoing
development and the lack of capital resources may result in the failure of its
business.














--------------------------------------------------------------------------------

The Subscriber will not, directly or indirectly, except in compliance with (that
is, only to the extent required to comply with) the Securities Act and such
other securities or “Blue Sky” laws as may be applicable, (i) offer, sell,
pledge, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire or take a pledge of) any of the Securities, (ii) engage in
any short sale which results in a disposition of any of the Securities by
Investor, or (iii) hedge the economic risk of the Subscriber’s investment in the
Securities.







C.

Representations and Warranties of the Company.

1.

Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing, in good standing under the laws of the State
of Nevada and has all requisite corporate power and corporate authority to carry
on its business as now conducted and as proposed to be conducted.  The Company
is duly qualified to transact business and is in good standing in the State of
Nevada.  The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which such qualification is required, except
where the failure to be so qualified would not have a material adverse effect on
the Company.  

2.

Capitalization.  Immediately prior to the consummation of the transactions
contemplated hereby the authorized capital stock of the Company shall consist of
 50,000,000 shares of common stock, par value $0.001 per share (the "Common
Stock"), of which (i) 18,896,623 shares are issued and outstanding, and (ii)
1,000,000 shares are reserved for issuance upon exercise of outstanding
warrants, options and other convertible securities. There are an additional
5,000,000 shares reserved for issuance under the Company’s stock and option
incentive plan. All such issued and outstanding shares have been duly authorized
and validly issued and have been offered, issued, sold, and delivered by the
Company in compliance with applicable federal and state securities laws.  

3.

Authorization.  The Company has all requisite corporate power to execute,
deliver and perform its obligations under this Agreement and all other
agreements contemplated hereby and thereby and to issue the Common Stock in
accordance with the terms hereof.  All corporate action on the part of the
Company, its officers, directors and shareholders necessary for the
authorization, execution and delivery of this Agreement and all other agreements
and obligations contemplated hereby and thereby, the performance of all
obligations of the Company hereunder and thereunder, and the authorization,
issuance (or reservation for issuance), sale and delivery of the Common Stock to
be issued hereunder has been taken.  This Agreement constitutes valid and
legally binding obligations of the Company, enforceable in accordance with their
respective terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by general
principles of equity, including concepts of materiality, reasonableness, good
faith and fair dealing and by the possible unavailability of specific
performance, injunctive relief or other equitable remedies.











--------------------------------------------------------------------------------

4.

No Violation.  The Company's execution, delivery and performance of this
Agreement and all other agreements contemplated hereby and thereby and the
consummation of the transactions contemplated hereby and thereby will not with
or without the giving of notice or the lapse of time or both (A) violate any
provision of law, statute, rule or regulation to which the Company is subject,
(B) violate any order, judgment or decree applicable to it, or (C) conflict with
or result in a breach or default under any term or condition of its applicable
governing instruments or any agreement or other instrument to which it is a
party or by which it is bound.

5.

Valid Issuance of Common Stock.  The Common Stock being issued hereunder, when
issued, sold and delivered in accordance with the terms of this Agreement for
the consideration expressed herein, will be duly and validly issued, fully paid
and nonassessable and will be free of preemptive rights and restrictions on
transfer other than restrictions on transfer under this Agreement and applicable
state and federal securities laws.  Assuming the truth and accuracy of the
representations and warranties of each of the Subscribers for the Company's
capital stock under agreements similar to this Agreement, the issuance of the
Common Stock hereunder shall be exempt from registration under the Securities
Act and any applicable state securities laws.

6.

Governmental Consents.  No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the valid execution of this Agreement and the
consummation of the transactions contemplated by this Agreement except for
filings pursuant to applicable state and federal securities laws which allow
filings to be made following the Closing but in no event later than 15 days
after the consummation of the transactions contemplated hereby.    The Company
is in compliance, in all material respects, with the USA Patriot Act.

7.

Use of Proceeds.  The proceeds from the sale of Common Stock will be available
for the Company's general corporate purposes.    

8.

Subsidiaries.  The Company has the following subsidiaries: (i) the Company owns
94.9% of Domain Holdings Ltd., an Alberta, Canada company; (ii) the Company owns
50.4% of FrequentTraveler.com, an Alberta, Canada company; (iii) Domain Holdings
Ltd. owns 100% of Acadia Management Corp., a British Columbia, Canada, company;
and (iv) Domain Holdings Limited owns 0778229BC Ltd., a British Columbia, Canada
company.

9.

Registration Rights

  (a)

Subject to the terms and limitations hereof, the Company shall use its best
efforts to file a registration statement on Form SB-2 or other appropriate
registration document under the Securities Act (the “Registration Statement”) on
or before December 31, 2007 for resale of the Common Stock (the “Registrable
Securities”) and shall use its reasonable best efforts to maintain the
Registration Statement effective for a period of (i) two years or (ii) until
such time as all the Registrable Securities are eligible for sale under Rule
144k of the Act (the “Effectiveness Period”).  In the event the Company shall
fail to file the Registration Statement on or before December 31, 2007, the
Company shall pay to the Subscriber, as a one-time penalty, shares of Common
Stock of the Company equal to (i) 5% of the subscription amount, divided by (ii)
the Offering Price (the “Penalty Shares”). The Penalty Shares shall be issued to
the Subscriber on or before January 15, 2008, and the Company shall include such
shares as Registrable Securities in the Registration Statement.











--------------------------------------------------------------------------------

  (b)

Notwithstanding the foregoing, the Company shall not be obligated to effect any
registration of the Registrable Securities or take any other action pursuant to
this Section 10 in any particular jurisdiction in which the Company would be
required to execute a general consent to service of process in effecting such
registration, qualification or compliance unless the Company is already subject
to service in such jurisdiction and except as may be required by the Securities
Act.




  (c)

Except as otherwise expressly set forth, the Company shall bear all expenses
incurred by the Company in compliance with the registration obligation of the
Company, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel for the Company incurred in
connection with any registration, qualification or compliance pursuant to this
Subscription Agreement and all underwriting discounts, selling commissions and
expense allowances applicable to the sale of any securities by the Company for
its own account in any registration.  All underwriting discounts, selling
commissions and expense allowances applicable to the sale by Subscriber of
Registrable Securities and all fees and disbursements of counsel for the
Subscriber shall be borne by the Subscriber.




  (d)

To the extent permitted by law the Company will indemnify each Subscriber, each
of its officers, directors, agents, employees and partners, and each person
controlling such Subscriber, with respect to each registration, qualification or
compliance effected pursuant to this Agreement, and each underwriter, if any,
and each person who controls any underwriter, and their respective counsel
against all claims, losses, damages and liabilities (or actions, proceedings or
settlements in respect thereof) arising out of or based on (i) any untrue
statement (or alleged untrue statement) of a material fact contained in any
prospectus, offering circular or other document prepared by the Company
(including any related registration statement, notification or the like)
incident to any such registration, qualification or compliance, or (ii) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
any violation by the Company of the Securities Act or any rule or regulation
thereunder applicable to the Company and relating to action or inaction required
of the Company in connection with any such registration, qualification or
compliance, and subject to the provisions of subsection (g) below, will
reimburse each such Subscriber, each of its officers, directors, agents,
employees and partners, and each person controlling such Subscriber, each such
underwriter and each person who controls any such underwriter, for any legal and
any other expenses as they are reasonably incurred in connection with
investigating and defending any such claim, loss, damage, liability or action,
provided that the Company will not be liable in any such case to the extent that
any such claim, loss, damage, liability or expense arises out of or is based on
any untrue statement (or alleged untrue statement) or omission (or alleged
omissions) based upon written information furnished to the Company by (or on
behalf of) such Subscriber or underwriter, or if the person asserting any such
loss, claim, damage or liability (or action or proceeding in respect thereof)
did not receive a copy of an amended preliminary prospectus or the final
prospectus (or the final prospectus as amended and supplemented) at or before
the written confirmation of the sale of such Registrable Securities to such
person because of the failure of the Subscriber or underwriter to so provide
such amended preliminary or final prospectus (or the final prospectus as amended
and supplemented); provided, however, that the indemnity agreement contained in
this subsection shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld), nor
shall the Company be liable in any such case for any such loss, claim, damage,
liability or action to the extent that it arises out of or is based upon a
violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
the Subscriber, any such partner, officer, director, employee, agent or
controlling person of such Subscriber, or any such underwriter or any person who
controls any such underwriter; provided, however, that the obligations of the
Company hereunder shall be limited to an amount equal to the portion of net
proceeds represented by the Registrable Securities pursuant to this Agreement.











--------------------------------------------------------------------------------

  (e)

To the extent permitted by law, each Subscriber whose Registrable Securities are
included in any registration, qualification or compliance effected pursuant to
this Subscription Agreement will indemnify the Company, and its directors,
officers, agents, employees and each underwriter, if any, of the Company’s
securities covered by such a registration statement, each person who controls
the Company or such underwriter within the meaning of the Securities Act and the
rules and regulations thereunder, each other such Subscriber and each of their
officers, directors, partners, agents and employees, and each person controlling
such Subscriber, and their respective counsel against all claims, losses,
damages and liabilities (or actions in respect thereof) arising out of or based
on any untrue statement (or alleged untrue statement) of a material fact
contained in any such registration statement, prospectus, offering circular or
other document, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse the Company and such Subscribers,
directors, officers, partners, persons, underwriters or control persons for any
legal or any other expenses as they are reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action, in
each case to the extent, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
registration statement, prospectus, offering circular or other document in
reliance upon and in conformity with written information furnished to the
Company by such Subscriber; provided, however, that the obligations of any
Subscriber hereunder shall be limited to an amount equal to the net proceeds to
such Subscriber from Registrable Securities sold under such registration
statement, prospectus, offering circular or other document as contemplated
herein; provided, further, that the indemnity agreement contained in this
subsection shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Subscriber, which consent shall not be unreasonably withheld or
delayed.




  (f)

Each party entitled to indemnification under this Section (the “Indemnified
Party”) shall give notice to the party required to provide indemnification (the
“Indemnifying Party”) promptly after such Indemnified Party has actual knowledge
of any claim as to which indemnity may be sought, and shall permit the
Indemnifying Party to assume the defense of any such claim or any litigation
resulting therefrom, provided that counsel for the Indemnifying Party, who shall
conduct the defense of such claim or any litigation resulting therefrom, shall
be approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at such
party’s expense; and provided further that if any Indemnified Party reasonably
concludes that there may be one or more legal defenses available to it that are
not available to the Indemnifying Party, or that such claim or litigation
involves or could have an effect on matters beyond the scope of this Agreement,
then the Indemnified Party may retain its own counsel at the expense of the
Indemnifying Party; and provided further that the failure of any Indemnified
Party to give notice as provided herein shall not relieve the Indemnifying Party
of its obligations under this Agreement unless and only to the extent that such
failure to give notice results in material prejudice to the Indemnifying Party.
 No Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation.  Each
Indemnified Party shall furnish such information regarding itself or the claim
in question as an Indemnifying Party may reasonably request in writing and as
shall be reasonably required in connection with defense of such claim and
litigation resulting therefrom.














--------------------------------------------------------------------------------

  (g)

If the indemnification provided for in this Section is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any loss, liability, claim, damage or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations.  The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.




  (h)

The Registrable Securities, and any related benefits to the Subscriber hereunder
may be transferred or assigned by the Subscriber to a permitted transferee or
assignee, provided that the Company is given written notice of such transfer or
assignment, stating the name and address of said transferee or assignee and
identifying the Registrable Securities with respect to which such registration
rights are being transferred or assigned; provided further that the transferee
or assignee of such Registrable Securities shall be deemed to have assumed the
obligations of the Subscriber under this Agreement by the acceptance of such
assignment and shall, upon request from the Company, evidence such assumption by
delivery to the Company of a written agreement assuming such obligations of the
Subscriber.




  (i)

Subscriber covenants and agrees that such Subscriber will comply with the
prospectus delivery requirements of the Securities Act as applicable to such
Subscriber in connection with sales of Registrable Securities pursuant to the
registration statement required hereunder.




10.

No Stock Agreements.  There is not in effect on the date hereof any agreement to
which the Company or (to its knowledge) any holders of equity securities of the
Company is a party relating to the voting, transfer or sale of such securities.

D.

Legend.  The certificate representing the Common Stock issued by the Company
shall bear the following (or similar) legends:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR THE SECURITIES
LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS.  THESE
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT OR EXEMPTION THEREFROM.











--------------------------------------------------------------------------------

E.

Indemnification.  The Subscriber agrees to indemnify and hold harmless the
Company and its officers, managers, members, employees, agents and affiliates
against any and all loss, liability, claim, damage and expense whatsoever
(including without limitation any and all expenses reasonably incurred in
investigating, preparing or defending against any litigation commenced or
threatened or any claim whatsoever) arising out of or based upon any false
representation or warranty or breach or failure by the Subscriber to comply with
any covenant agreement made by the Subscriber herein.  The Company agrees to
indemnify and hold harmless the Subscriber and its officers, managers, members,
employees, agents and affiliates against any and all loss, liability, claim,
damage and expense whatsoever (including without limitation any and all expenses
reasonably incurred in investigating, preparing or defending against any
litigation commenced or threatened or any claim whatsoever) arising out of or
based upon any false representation or warranty or breach or failure to comply
with any covenant agreement made by the Company herein.

F.

Modification.  Neither this Agreement nor any provision hereof shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any such waiver, modification, discharge or termination
is sought.

G.

Assignability.  This Agreement and the rights and obligations hereunder are not
transferable or assignable by the Subscriber.

H.

Applicable Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to principles of conflicts
of law.

I.

Survival of Representations and Warranties.  All representations and warranties
made by the Subscriber in this Agreement shall survive the execution and
delivery of this Agreement, as well as any investigation at any time made by or
on behalf of the Company and the issue and sale of the Common Stock.

J.

Reliance.  The Subscriber understands and acknowledges that the Subscriber's
representations, warranties, acknowledgements and agreements in this Agreement
will be relied upon by the Company in determining the Subscriber's suitability
as a purchaser of Common Stock.

K.

Further Assurances.  The Subscriber agrees to provide, if requested, any
additional information that may be requested or required to determine the
Subscriber's eligibility to purchase the Common Stock.

L.

Entire Agreement.  This Agreement constitutes the full and entire understanding
and agreement between the parties with regard to the subject matter hereof and
no party shall be liable or bound to any other in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein.











--------------------------------------------------------------------------------

M.

Severability.  In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.







REMAINDER OF PAGE INTENTIONALLY LEFT BLANK














--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement as
of the date set forth on this signature page.

Number of shares of Common Stock Subscribed for: ________________________

Aggregate Purchase Price:

 $________________________







___________________________

_________________________________
Print Name of Individual, Company,

Limited   

Print Name of Authorized Representative
Liability Company, Corporation

or Trust




By:____________________________

____________________________

Signature of Authorized Representative

Capacity of Authorized Representative

Date:

_____________

Address: _______________________




Social Security Number of U.S. Tax Identification No:
___________________________

SUBSCRIPTION ACCEPTED:

COMMUNICATE.COM, INC., a Nevada corporation

By:___________________________

Name:  Geoffrey Hampson

Title:  CEO













Date: ____________, 2007


















